Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3, 7 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of Mans et al., US Patent 7189667. 
Regarding claim 1, Stoffer teaches sponge cloth comprising: a liquid absorptive sponge cloth 5 forming a first panel 7 and a printed communication 4 on a first surface of the first panel, wherein the sponge cloth 5 is semi-rigid when substantially dry and is non-rigid upon saturation with liquid water. (See column 1, lines 15-22, column 2, lines 18-26 and 40-49). Stoffer also teaches a fold line defined between the first panel 7 and the second panel 8.
[AltContent: rect]
    PNG
    media_image1.png
    146
    247
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    100
    238
    media_image2.png
    Greyscale

Stoffer does not teach the sponge cloth having a maximum tensile strength of at least 2.66 lbs./in when wet.
	Mans et al. teaches a sponge towel/sponge cloth based on cellulose (abstract) having a maximum tensile strength of at least 2.66 lbs./in when wet. Mans et al. teaches the sponge towel/cloth has a wet ultimate tensile stress strength of 25 N/15mm or 9.52 lbs./in. (See table, column 5). Mans et al. also teaches the sponge towel/cloth maybe made with or without printing. (See column 5, line 11-15).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the sponge cloth taught by Stoffer having a maximum tensile strength of at least 2.66 lbs./in when wet as taught by Mans et al. to produce a sponge cloth having a high mechanical stability and better breaking strength than other sponge cloths, a sponge cloth capable of absorbing and retaining a large amount of water and a sponge which is generally naturally degradable. (See column 2, line 65 – column 3, lines 1-2 and column 3, lines 10-15).
Regarding claim 3, Stoffer teaches the fold line comprising a crease. (See figure 3).
Regarding claim 7, Mans et al. teaches the sponge cloth comprising cellulose and cotton fibers. (See column 1, lines 14-33).
Regarding claims 8, Stoffer does not disclose a sponge cloth being configured to absorb at least 0.15 or 020 quarts/ft2. 
Mans teaches a sponge towel/cloth configured to absorb 5.4 l/m2 or 0.53 quart/ft2.
It would have been obvious to one having ordinary skills in the art before the effective filing date to the claimed invention to construct the sponge cloth with taught by Stoffer with an absorbance of at least 0.15 or .020 quarts/ft2 as taught by Mans since it has been held that discovering an optimum value of a result effective variable involve only routing skill in the art and to provide a means to absorb a large amount of water. (See column 3, lines 12-15). 
Regarding claim 9, Stoffer and Mans teach a card, sheet and/or cloth having indicia printed thereon. The examiner contends a greeting card goes to how the card is used or intended use and/or goes to specific indicia printed on the card.
Regarding claim 11, both Stoffer and Mans teach printed communication on a card.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of in view of Mans et al., US Patent 7189667 as applied to claim 1 above, and in further view of Hong Zhenhui, Chinese Patent CN 201905854 U. 
Regarding claim 2, Stoffer does not teach the fold line comprising perforations.
	Hong Zhenhui teachers a foldable sponge cleaning cloth comprising first panel, a second panel and a fold line/junction 300. Hong Zhenhui teaches perforated (roulette) fold line 300. See attached translation.

    PNG
    media_image3.png
    115
    1025
    media_image3.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the fold line of the foldable sponge cloth taught by Stoffer with perforations as taught by Hong Zhenhui as a conventional folding means to divide the sponge cloth into two panels.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of in view of Mans et al., US Patent 7189667 as applied to claim 1 above, and in further view of Kim, US Patent Application Publication 2005/0091886 or Mirza, US Patent 6347471 or Brunt, II, US Patent 5470301.
Stoffer does not teaches a fold or score line defined by a line of compression.
Brunt teaches accordion like pleats or compression scores lines (See column 2, lines 35-38 and column 4, lines 55-62). Mirza teaches compression areas used to form fold lines (See column 2, lines 46-48 and column 3, lines 38-47). Kim teaches fold lines can be made by compression paper or base material (See abstract and ¶0068).
It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the fold lines of the sponge cloth taught by Stoffer by compressing a line between adjacent panels as taught by Kim, Mirza or Brunt as permanent or memorized fold line.
Claims 12-16 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of in view of Mans et al., US Patent 7189667 and Oliel, German Patent DE 198 48 807.
Regarding claim 12, Stoffer teaches sponge cloth comprising: a liquid absorptive sponge cloth 5 forming a first panel 7 and a printed communication 4 on a first surface of the first panel, wherein the sponge cloth 5 is semi-rigid when substantially dry and is non-rigid upon saturation with liquid water. (See column 1, lines 15-22, column 2, lines 18-26 and 40-49). Stoffer also teaches a fold line defined between the first panel 7 and the second panel 8.
Stoffer does not teach the card having a first and second panel or the sponge cloth having a maximum tensile strength of at least 2.66 lbs./in when wet.
	Mans et al. teaches a sponge towel/sponge cloth based on cellulose (abstract) having a maximum tensile strength of at least 2.66 lbs./in when wet. Mans et al. teaches the sponge towel/cloth has a wet ultimate tensile stress strength of 25 N/15mm or 9.52 lbs./in. (See table, column 5). Mans et al. also teaches the sponge towel/cloth maybe made with or without printing. (See column 5, line 11-15).
	Oliel teaches an expandable sponge having postcard card indicia 3-6 thereon. 

    PNG
    media_image4.png
    177
    321
    media_image4.png
    Greyscale

	It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the sponge cloth taught by Stoffer with postcard indicia thereon as taught by Oliel to provide a means to use the sponge cloth as a postcard. Since the applicant does not disclose a tensile strength of at least 2.66 lbs./in when wet solves any stated problem or is for any particular purpose, it appears that construct the sponge cloth taught by Stoffer and/or Oliel of any suitable tensile strength would perform equally well. Nevertheless, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the sponge cloth taught by Stoffer having a maximum tensile strength of at least 2.66 lbs./in when wet as taught by Mans et al. to produce a sponge cloth having a high mechanical stability and better breaking strength than other sponge cloths, a sponge cloth capable of absorbing and retaining a large amount of water and a sponge which is generally naturally degradable. (See column 2, line 65 – column 3, lines 1-2 and column 3, lines 10-15).
	Regarding claim 13,15 and 16, both Stoffer and Oliel discloses the claimed invention except the sponge cloth being configured to absorb at least 0.15 or 020 quarts/ft2. It would have been obvious to one having ordinary skills in the art before the effective filing date to the claimed invention to construct the sponge cloth taught by Stoffer and Oliel  with an absorbance of 0.15 or .020 quarts/ft2 or a maximum stretch of at least 10% when wet, since it has been held that discovering an optimum value of a result effective variable involve only routing skill in the art. 
Regarding claim 14, Stoffer teaches the sponge cloth having indicia on both the front and back. (column 2, lines 23-26). 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of in view of Mans et al., US Patent 7189667 and Oliel, German Patent DE 198 48 807 as applied to claim 12 above and in further view of Societe, French Patent FR 1471174 A.
Stoffer does not teach the sponge cloth having a maximum stretch of at least 10% when wet.
Societe teaches a sponge cloth having a means to limit stretch of some extent in either direction. It would have been obvious to one having ordinary skills in the art before the effective filing date to the claimed invention to construct the sponge cloth taught by Stoffer with a maximum stretch of at least 10% when wet, since it has been held that discovering an optimum value of a result effective variable involve only routing skill in the art.
Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Stoffer, US Patent 2865283 in view of in view of Mans et al., US Patent 7189667 and Jewell et al., US Patent Application Publication 2004/0154195.
Regarding claim 17, Stoffer teaches sponge cloth comprising: a liquid absorptive sponge cloth 5 forming a first panel 7 and a printed communication 4 on a first surface of the first panel, wherein the sponge cloth 5 is semi-rigid when substantially dry and is non-rigid upon saturation with liquid water. (See column 1, lines 15-22, column 2, lines 18-26 and 40-49). Stoffer also teaches a fold line defined between the first panel 7 and the second panel 8.
[AltContent: rect]Stoffer not teach sponge cloth having an opening with a slit or the sponge cloth having a maximum tensile strength of at least 2.66 lbs./in when wet.t.
	Mans et al. teaches a sponge towel/sponge cloth based on cellulose (abstract) having a maximum tensile strength of at least 2.66 lbs./in when wet. Mans et al. teaches the sponge towel/cloth has a wet ultimate tensile stress strength of 25 N/15mm or 9.52 lbs./in. (See table, column 5). Mans et al. also teaches the sponge towel/cloth maybe made with or without printing. (See column 5, line 11-15).
Jewell et al. teaches a combined hanger and greeting card a first panel 10 having a first edge and an opening 60 through the first panel, wherein the opening 60 has a main portion that is configured to receive a structure and a slit portion 80 that extends from the first edge to the main portion; a printed communication 30 on the first surface of the first panel.

    PNG
    media_image5.png
    651
    839
    media_image5.png
    Greyscale

It would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the sponge cloth taught by Stoffer having a maximum tensile strength of at least 2.66 lbs./in when wet as taught by Mans et al. to produce a sponge cloth having a high mechanical stability and better breaking strength than other sponge cloths, a sponge cloth capable of absorbing and retaining a large amount of water and a sponge which is generally naturally degradable. (See column 2, line 65 – column 3, lines 1-2 and column 3, lines 10-15).
In addition, it would have been obvious to one having ordinary skills in the art before the effective filing date of the claimed invention to construct the sponge cloth taught by Stoffer with an opening as taught by Jewell to provide a means to hang the sponge cloth for storage and/or to dry. 
Regarding claim 18, Jewell et al. teaches the hanger is a door hanger and the main portion of the opening is configured to receive a door handle.
Regarding claim 19, Jewell et al. teaches the hanger is a product hanger and the main portion of the opening is configured to receive a portion of a product.
Regarding claim 20, Jewell et al. and Fetters discloses the claimed invention except the sponge cloth being configured to absorb at least 0.15 or 020 quarts/ft2. 
Mans teaches the sponge towel/cloth is configure to absorb 5.4 l/m2 or 0.53 quart/ft2.
It would have been obvious to one having ordinary skills in the art before the effective filing date to the claimed invention to construct the sponge cloth taught by Stoffer with an absorbance of at least 0.15 or .020 quarts/ft2 as taught by Mans since it has been held that discovering an optimum value of a result effective variable involve only routing skill in the art and to provide a means to absorb a large amount of water. (See column 3, lines 12-15). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631